DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Close (US 2005/0161413) which in figures 1A-2D and 11 discloses the invention as claimed:


In re claim 1: A package 50 for displaying items (for example, 60-70), the package 50 comprising: a carton body 50 having at least a bottom panel (bottom wall of 50) and a front panel 52; a resilient member 126 /130 configured to urge items (if included) towards said front panel 52 of said carton body 50; and an intermediate member 110 can be removably placed at a position between said resilient member 126 and items (if included) (see figure 1B), wherein said intermediate member can be rotatable out of engagement with items (if included and depending on the shape of the items) as items (if included) are removed from said carton body.
It should be noted that the displaying items are not positively being claimed and in the situation where the display items are of a round shape as the items are being removed the intermediate member 110 can rotate upwards.
In re claim 2: said intermediate member 110 can be removed from said position between said resilient member 126/130 and items (if included) after items (if included) move towards said front panel 52 of said carton body 50 via removal of a desirable number items (if included and depending on the shape of the items) from the package 50 (see figure 1B).  
In re claim 3: said position between said resilient member 125 and items (if included) is located at a rearmost of items (if included) (see figure 1B). 
In re claim 4: said intermediate member 110 is connected to said carton body through the resilient member 126/130 (see figure 1B).
In re claim 5: said intermediate member 110 extends from said bottom panel of said carton body 50 (the bottom edge of the member 110 extend from the carton body 
In re claim 10: said intermediate member 110 is integrally formed with said carton body 50 (see figure 11) when in operation all parts are integral and connected..
In re claim 11: said resilient member 126/130 is a loop secured at an open end to said front panel 52 and configured to extend around the items 60-70 (see paragraph [0062] and figure 1B).  
In re claim 13: said resilient member 126/130 is an elastic band 126 (see paragraph [0062] and figure 1B).  
In re claim 14: A packaging system comprising: a package 50 having at least a bottom panel (bottom panel of 50) and a front panel 52; a plurality of items 60-70 disposed in said package; a resilient member 126/130 configured to urge said plurality of items 60-70 towards said front panel 52 of said package; and an intermediate member 110 removably placed at a position between said resilient member 120/130 and said plurality of items 60-70, wherein said intermediate member can be rotatable out of engagement with the items as the last few rows of items are removed from said carton body.
In re claim 15: said plurality of items is horizontally stacked (see figure 1B) (the packages are aligned horizontal to each other which can be considered horizontally stacked) 
In re claim 16:said plurality of items is vertically stacked (see figure 1B) (each item is in an upright vertical position and aligned in that manner, which also can be seen as vertically stacked since the items are clearly stacked together in an upright position).

Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belanger et al. (US 6,454,107) which in figures 5 and 6 discloses the invention as claimed:
In re claim 1: A package 30 for displaying items (for example, 60-70), the package 30 comprising: a carton body 12 having at least a bottom panel and a front panel 11’; a resilient member 34 configured to urge items (if included) towards said front panel 11’ of said carton body 30; and an intermediate member 35 can be removably placed at a position between said resilient member 34 and items (if included), (see figures 5 and 6), wherein said intermediate member can be rotatable out of engagement with items (if included and depending on the shape of the items) as items (if included) are removed from said carton body.
It should be noted that the displaying items are not positively being claimed and in the situation where the display items are of a round shape as the items are being removed the intermediate member 110 can rotate upwards.

In re claim 7: a fold axis (fold between the bottom panel and the back panel of 35) extends across a central portion of said intermediate member 35, said fold axis defining a contact section (back panel wall that contacts the items 21) and a base section (base portion of 35 that the last couple of rows of items rest on) of said intermediate member 35 (see figures 5 and 6).   
In re claim 8: when said intermediate member 35 is positioned between said resilient member 34 and items (if included), said contact section (back panel wall that 
In re claim 9: wherein as the items 21 are removed from the package 30, a contact area between said contact section (back panel wall that contacts the items 21) of said intermediate member 35 and items (if included) is reduced (see figures 4 and 5).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Close (US 2005/0161413) in view of Belanger et al. (US 6,454,107). Close further discloses: 
In re claim 12: said carton body 50 includes side panels 54/56, and said resilient member 120/130 is a loop configured to extend around the items 60/70 (see figure 1B).  However, Close fails to disclose the following claimed limitation that is taught by Belanger et al.:
a loop of the resilient member 34is secured at an open end 32 to said side panels 41 (see figure 6 of Belanger et al).
.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. In response to Applicant’s arguments regarding the newly added limitations. Close discloses a portion 130 which is attached to the front of the carton and this allows rotation of the intermediate member 110 to rotate in position behind the plurality of items. When the items are removed tension by the resilient member126 can rotate the intermediate member upwards when the last of the items are being removed and Belanger et al. discloses a portion 32 which is attached to the front portion of the side panel of the carton and this allows rotation of the intermediate member 35 to rotate in position behind the plurality of items. When the items are removed tension by the resilient member 34 can rotate the intermediate member upwards when the last of the Kalman v. Kimberly Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983).  Where functional limitations are recited for the structure set forth in the claim, the reference must also include structure which is capable of performing the recited function in order for the reference to be properly anticipatory.  See In re Mott, 557 F.2d 266, 194 USPQ 305 (CCPA 1977). In this case, the prior art of Close and Belanger et al. each disclose structure that is capable of performing the claimed function. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735